Name: Commission Regulation (EEC) No 1351/84 of 15 May 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 5 . 84 Official Journal of the European Communities No L 131 / 11 COMMISSION REGULATION (EEC) No 1351/84 of 15 May 1984 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 18 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 May 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 101 , 13 . 4 . 1984 , p . 25 . No L 131 / 12 Official Journal of the European Communities 17. 5 . 84 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 | 07.01 All New potatoes 1690 303,26 82,84 254,46 26,98 50954 93,07 21,63 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.01 B I Broccoli 6270 1 124,79 307,26 943,81 100,09 188991 345,21 80,25 1.14 07.01-23 07.01 B II White cabbages and red cabbages 659 116,72 32,15 98,74 10,41 19741 36,26 8,20 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 3 323 596,20 162,87 500,27 53,05 100176 182,98 42,53 1.20 07.01-31 1 07.01-33 f 07.01 D I Cabbage lettuce 3807 683,01 186,58 573,12 60,77 114762 209,62 48,73 1.22 ex 07.01-36 ex 07.01 D II Endives 1469 263,40 71,68 220,61 23,40 44361 80,88 19,13 1.28 07.01-41 I 07.01-43 | 07.01 F I Peas 3315 594,79 162,48 499,09 52,92 99939 182,54 42,43 1.30 07.01 -45 I 07.01-47 ) 07.01 F II Beans (of the species Phaseolus) 6039 1 083,39 295,95 909,07 96,40 182034 332,50 77,29 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1620 290,60 79,38 243,84 25,85 48 828 89,18 20,73 1.40 ex 07.01-54 ex 07.01 G II Carrots 1 167 209,49 57,22 175,78 18,64 35199 64,29 14,94 1.50 ex 07.01-59 ex 07.01 G IV Radishes 2741 492,12 134,23 411,78 43,75 83089 151,30 35,47 1.60 07.01-63 ex 07.01 H Onions (other than sets) 2290 410,88 112,24 344,77 36,56 69037 126,10 29,31 1.70 07.01-67 ex 07.01 H Garlic 8931 1602,01 437,63 1 344,25 142,55 269174 491,67 114,29 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80 07.01 K Asparagus : l l 1.80.1 ex 07.01-71  green 11936 2141,04 584,88 1 796,56 190,52 359745 657,10 152,75 1.80.2 ex 07.01-71  other 7985 1 432,44 391,31 1201,96 127,46 240 682 439,62 102,19 1.90 07.01-73 07.01 L Artichokes 3 544 635,72 173,66 533,43 56,57 106816 195,10 45,35 1.100 07.01-75 1 07.01-77 ] 07.01 M Tomatoes 3920 703,27 192,11 590,11 62,58 118165 215,84 50,17 1.110 07.01-81 1 07.01-82 f 07.01 P I Cucumbers 2532 453,93 123,37 380,04 40,30 76595 139,08 33,03 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1317180 2474,71 549,40 1.118 07.01-91 07.01 R Fennel 1 752 314,71 85,84 263,33 27,98 53136 96,76 22,68 1.120 07.01-93 07.01 S Sweet peppers 4610 827,06 225,93 693,98 73,59 138 965 253,83 59,00 1.130 07.01-97 07.01 T II Aubergines 3 224 578,31 157,98 485,26 51,46 97169 177,48 41,26 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1 603 287,70 78,59 241,41 25,60 48 341 88,29 20,52 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 3444 617,82 168,77 518,41 54,97 103808 189,61 44,07 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh , whole 4101 735,33 199,85 615,64 65,28 124078 225,30 53,51 2.10 08.01-31 ex 08.01 B Bananas , fresh 2395 429,70 117,38 360,56 38,23 72199 131,87 30,65 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 7803 1399,71 382,37 1 174,50 124,55 235184 429,58 99,86 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 7152 1 283,00 350,48 1 076,57 114,16 215573 393,76 91,53 2.50 08.02 A I Sweet oranges, fresh : l l 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi-sanguines 2261 405,59 110,79 340,33 36,09 68149 124,48 28,93 17. 5 . 84 Official Journal of the European Communities No L 131 / 13 Code N1MEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis , Trovita and Hamlins 1435 257,42 70,32 216,00 22,90 43 252 79,00 18,36 2.50.3 2.60 08.02-05 08.02-09 08.02-1 5 08.02-19 ex 08.02 B  others Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 880 157,98 43,09 132,19 14,04 26674 48,57 11,38 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1344 241,14 65,87 202,34 21,45 40517 74,00 17,20 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 1975 354,73 96,76 296,82 31,54 59893 109,06 25,56 2.60.3 08.02.28 08.02 B I  Clementines 2301 412,63 112,30 345,59 36,66 69494 126,70 29,96 2.60.4 08.02-34 1 08.02-37 1 ex 08.02 B II  Tangerines and others 3106 557,23 1 52,22 467,57 49,58 93628 171,02 39,75 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1720 308,64 84,31 258,98 27,46 51 858 94,72 22,02 2.80 ex 08.02 D Grapefruit, fresh : I Il 2.80.1 ex 08.02-70  white 1597 286,46 78,25 240,37 25,49 48133 87,92 20,43 2.80.2 ex 08.02-70  pink 4152 744,91 203,49 625,05 66,28 125162 228,62 53,14 2.81 2.90 ex 08.02-90 08.04-11 08.04-19 08.04-23 ex 08.02 E 08.04 A I Limes and limettes Table grapes 8457 7083 1517,07 1 270,57 414,43 347,09 1 272,98 1066,13 134,99 113,06 254903 213484 465,60 389,94 108,23 90,65 2.95 08.05-50 08.05 C Chestnuts 3193 566,65 156,35 477,79 50,45 94722 175,75 39,56 2.100 08.06-13 ] 08.06-15 08.06-17 08.06 A II Apples 2776 498,06 136,06 417,92 44,32 83686 152,86 35,53 2.110 2.120 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 08.06 B II 08.07 A Pears Apricots 3628 2452 65076 439,82 177,77 120,14 546,06 369,05 57,90 39,13 109343 73899 199,72 134,98 46,42 31,37 2.130 ex 08.07-32 ex 08.07 B Peaches 7880 1413,61 386,16 1 186,17 125,79 237520 433,85 100,85 2.140 ex 08.07-32 ex 08.07 B Nectarines 14496 2598,86 706,34 2175,83 230,74 438 522 796,29 189,13 2.150 08.07-51 1 08.07-55 1 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120536 227,85 52,11 2.160 08.07-71 I 08.07-75 1 08.07 D Plums 9049 1 622,29 441,53 1 358,73 144,16 273223 498,13 117,82 2.170 08.08-11 j 08.08-15 J 08.08 A Strawberries 6 576 1 179,64 322,25 989,84 104,97 198 207 362,04 84,16 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,62 1091,18 114,88 216076 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 2331 418,22 114,25 350,93 37,21 70271 128,35 29,83 2.190\ ex 08.09 Melons (other than water melons : I I\ 2.190.1 ex 08.09-19  elongated 4921 882,80 241,16 740,76 78,55 148 332 270,94 62,98 2.190.2 ex 08.09-19  other 5930 1 063,71 290,58 892,56 94,65 1 78 727 326,46 75,89 2.195 ex 08.09-90 ex 08.09 Pomegranates 6004 1 076,52 292,99 901,62 95,66 181 305 330,55 78,18 2.200 ex 08.09-90 ex 08.09 Kiwis 16506 2960,78 808,81 2484,40 263,46 497480 908,69 211,24 2.202 ex 08.09-90 ex 08.09 Khakis 15515 2783,10 760,27 2335,30 247,65 467624 854,15 198,56 2.203 ex 08.09-90 ex 08.09 Lychees 6001 1 077,39 293,88 901,50 95,80 181906 331,26 77,65